Citation Nr: 0515163	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-06 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than July 27, 
1999, for the grant of Dependents' Educational Assistance 
benefits.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO). 

In December 2003, this matter was before the Board and was 
remanded for further development.  Subsequently, a February 
2004 rating decision granted service connection for multiple 
sclerosis and entitlement to a total disability rating based 
on individual unemployability (TDIU).  As such, these issues 
are no longer in appellate status.  The February 2004 rating 
decision also evaluated the veteran's service-connected PTSD, 
assigning a 70 percent disability rating effective June 13, 
1993, and a 100 percent disability rating effective July 27, 
1999.  As the maximum schedular rating was not assigned for 
the period June 13, 1993 to July 27, 1999, the issue remained 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an earlier effective date for the 
grant of Dependents' Educational Assistance benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran currently suffers from headaches as residuals 
of a head injury during his active duty service.  

2.  Hypertension was not manifested during service, or within 
one year of discharge from service, nor is hypertension 
otherwise related to such service or to the veteran's 
service-connected PTSD.

3.  During the entire period covered by the appeal on the 
PTSD issue, the veteran's service-connected PTSD has rendered 
him demonstrably unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Headaches as residuals of head injury were incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor is hypertension 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

3.  The schedular criteria for a rating of 100 percent for 
PTSD have been met, effective from June 13, 1993.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Code 9411 
(1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issues of entitlement to 
service connection for residuals of a head injury and a 
rating increase for PTSD, no further discussion of VCAA is 
necessary as to those issues.  

With regard to the issue of entitlement to service connection 
for hypertension, the Board notes initially that the United 
States Court of Appeals for Veteran Claims (Court's) decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his initial claim 
of service connection prior to enactment of the VCAA.  In 
September 2002, the veteran was issued a VCAA letter.  This 
letter effectively notified the veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The Board remanded 
this matter in December 2003 for further development 
consistent with the VCAA.  The contents of the September 2002 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private and VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  An opinion as to the medical 
question at issue has been obtained from a VA examiner.  The 
opinion obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled with respect to the issue on appeal.  

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Residuals of a head injury

On a Report of Medical History prepared by the veteran in 
August 1961, the veteran denied frequent or severe headache, 
and dizziness or fainting spells.  On examination, no 
abnormalities of the head were reflected.  A December 1963 
Report of Medical Examination reflected a clinical evaluation 
of normal pertaining to the head.  Service medical records 
reflect that in April 1966, the veteran was involved in a 
motor vehicle accident and thrown from the vehicle.  An April 
1966 clinical record reflects an admitting diagnosis of minor 
lacerations and abrasions.  On physical examination, there 
were light abrasions on the back, elbows and knees.  There 
was a small laceration healing on the back of his head.  The 
diagnosis was minor lacerations and abrasions.  A May 1966 
service medical record reflects a complaint of a headache.  A 
December 1966 service medical record reflects complaints of 
dizziness which the veteran attributed to the motor vehicle 
accident.  At that time, he also complained of mild 
headaches.  A physical examination was negative.  The 
impression was probably some sinusitis and the possible need 
for a change of glasses.  An examination performed for 
separation purposes in December 1966 reflects head trauma due 
to the automobile accident, and the veteran's complaints of 
intermittent dizziness since the accident.  The veteran's 
head was clinically evaluated as normal.

In March 2003, the veteran was afforded a VA examination 
pertaining to his multiple sclerosis and claimed head injury.  
He reported symptomatology of headache, weakness of the 
fingers and leg, and sensory loss and muscle cramp in the leg 
related to his multiple sclerosis.  He reported that he had a 
head injury during service due to a motor vehicle accident.  
He reported problems with balance and gait, stammering 
speech, incontinence of the urinary bladder, frontal and 
temporal headache, eye pain and weakness of the extremities, 
numbness and tingling of both hands and leg.  On physical 
examination, frontal and temporal headache was noted lasting 
for two hours, spontaneously without any photophobia.  He 
reported an inability to function during the attack of the 
headache.  He also reported associated fatigue and weakness.  
The examiner opined that the veteran's multiple sclerosis 
symptoms included headache, weakness, loss of strength in the 
fingers, hands and the leg, and loss of sensation and muscle 
cramp in both legs.  The examiner opined that the 
neurological symptoms of dizziness, balance and gait 
problems, and urinary frequency were not related to the head 
injury in service, and were related to the veteran's multiple 
sclerosis.  The examiner, however, did opine that the 
veteran's frontal and temporal headaches were due to the 
cerebral concussion sustained during the April 1966 
automobile accident in service.

As noted, the veteran claims service connection for residuals 
of a head injury sustained in service.  

Service medical records indicate that the veteran sustained a 
small laceration to his head as a result of an in-service 
motor vehicle accident.  Subsequently, the veteran complained 
of dizziness related to the head injury sustained in the 
accident.  On one occasion he complained of a headache, 
however, there was no claim or findings as to etiology and no 
specific diagnosis.  On another occasion he complained of a 
mild headache, and the impression was that it was due to 
sinusitis and the need for new eyeglasses.  On separation 
from service, head trauma was reflected, and symptomatology 
of intermittent dizziness was reported.  

On VA examination in March 2003, the examiner opined that 
although the veteran's complaints of dizziness were due to 
his diagnosed multiple sclerosis, the veteran's frontal and 
temporal headaches were as a result of his head injury 
sustained in service.  

Although the service medical records do not reflect specific 
findings of headaches  as a result of the head injury 
sustained in the motor vehicle accident, the records do 
reflect complaints of headaches on two occasions subsequent 
to the accident.  In light of the complaints in service, and 
the VA examiner's findings of residual symptomatology of 
frontal and temporal headaches related to a head injury 
sustained in service, and giving the veteran the benefit of 
the doubt, the Board finds that service connection is 
warranted for headaches as residuals of a head injury.  

Hypertension

On a Report of Medical History prepared for induction 
purposes, the veteran denied high or low blood pressure.  On 
the veteran's entrance examination, the veteran's blood 
pressure reading was 130/82.  On an examination performed in 
December 1963, his blood pressure reading was 120/74.  
Service medical records are negative for hypertension.  On a 
Report of Medical History prepared for separation purposes, 
the veteran denied high or low blood pressure.  On 
examination performed for separation purposes, the veteran's 
blood pressure reading was 130/82.  No diagnosis of 
hypertension was reflected.

Private treatment records dated in September 1990 through 
August 1991 reflect a history of hypertension controlled by 
medication.  

At a February 1994 VA examination, the veteran's blood 
pressure reading was 130/93.  A diagnosis of hypertension 
controlled with medication was rendered.

In May 1996, the veteran underwent a VA medical examination.  
The examination noted that the veteran was taking captopril 
and verapamil for his blood pressure and had been known to be 
on hypertensives since 1970.  His blood pressure reading was 
130/86 sitting, 104/76 supine, and 110/76 standing.  The 
diagnosis was hypertension by history, however, the examiner 
did not find hypertension on examination.

Correspondence dated in March 1998 from the veteran's 
representative contends that a diagnosis of hypertension was 
rendered around 1974, and it was the veteran's belief that 
there was a possible causal connection between his service-
connected PTSD due to his combat experiences and the 
subsequent development of hypertension.

In April 1999, the veteran underwent a VA examination.  The 
veteran reported a history of hypertension.  The veteran's 
blood pressure reading was 134/83 standing and 124/88 
sitting.  The diagnosis was mild hypertension.  The examiner 
opined that upon review of the veteran's claims folder and 
medical chart, the veteran's hypertension was not due to or 
the result of the veteran's service-connected PTSD.  The 
examiner noted that the veteran's blood pressure was within 
normal range for his age when examined in Compensation and 
Pension.  He also had been taking Calan for his blood 
pressure problems.

In March 2003, the veteran was afforded another VA 
examination.  After a review of the veteran's claim file, the 
examiner opined that the veteran's hypertension was not 
related to his service-connected PTSD, and that the PTSD had 
not aggravated the veteran's hypertension.  

The record as a whole shows that although private and VA 
treatment records note a history of hypertension, there is no 
medical evidence to support that the disability is due to his 
active service or any incident therein.  

In addition, although hypertension is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's hypertension was manifested 
to a compensable degree within the one-year presumptive post-
service period.

The veteran's service medical records are negative for a 
diagnosis of hypertension.  On separation from service, the 
veteran's blood pressure reading was normal and did not 
evidence hypertension.  The veteran claimed that a diagnosis 
of hypertension was rendered in 1974, however, there are no 
medical records to support this contention.  Additionally, 
even if a diagnosis was rendered as early as 1974, this is 
outside the one-year presumptive period, and there is no 
objective medical evidence to support that any such diagnosis 
was related to his active service.  The veteran has also 
claimed that his hypertension was a subsequent development 
due to his service-connected PTSD.  There is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, two medical examiners, upon review of 
the veteran's claims folder and medical evidence of record, 
concluded that the veteran's hypertension was not related to 
his service-connected PTSD.

In summary, there is no probative evidence of hypertension in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's hypertension and his period of active 
duty service, nor is there medical evidence of a causal 
relationship, including by aggravation, between the veteran's 
hypertension and his service-connected PTSD.  Thus, service 
connection for hypertension is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Entitlement to an initial increased disability rating 
for PTSD

The veteran underwent a VA mental examination in February 
1994.  On mental status examination, the veteran was alert 
but stressed, appearing agitated, anxious, and had difficulty 
with the examination.  He had difficulty explaining the 
peripheral parts of the exam such as what happened to his 
friends in service even though he was not touched himself by 
any of the explosions.  His mood and affect appeared to be 
depressed and he still had difficulty with suicidal ideation.  
There were no hallucinations, delusions, or any other 
psychotic phenomena.  The Axis I diagnosis was PTSD chronic 
moderately severe to severe.  His Global Assessment of 
Functioning (GAF) score was 42.

The veteran underwent another VA mental examination in 
December 1995 with the same examiner.  The examiner commented 
that the veteran continued to have difficulty with the 
examination, as he did with the last one.  The difficulty was 
in explaining why he was becoming so much worse.  The 
examiner opined that the veteran was considered unemployable 
due to his PTSD, the isolation, the increased startle 
response and the flashback phenomena that it incurs.  The 
Axis I diagnosis was PTSD severe and his GAF score was 32.

The veteran was afforded another VA mental examination in 
June 1996.  A mental status examination revealed that the 
veteran was agitated, anxious, and was hypervigilant 
throughout the examination.  The examiner opined that the 
veteran was considered to be unemployable and were he to be 
of age to enter the work force, he would be unable to hold a 
meaningful job nor continue it because of his anxiety, 
increased startle response and intrusive memories of the war.  
His GAF score was 32.

In March 2003, the veteran underwent a VA mental examination.  
It was noted that the veteran had not worked since 1989.  He 
had a spotty employment record and was fired from multiple 
jobs for failure to show up for work.  He admitted that he 
did not show up for work because he was drinking.  Upon 
review of the veteran's treatment records, the examiner 
opined that the veteran met the criteria for three separate 
diagnoses to include dementia, possibly due to Korsakoff's 
syndrome; alcohol dependence, chronic and severe; and PTSD, 
chronic.  Given the veteran's advanced stage of cognitive 
impairment, it was impossible to differentiate or determine 
to what percent of PTSD attributes to his impairment and 
functioning as opposed to his alcoholism and resultant 
dementia.  The examiner opined that the veteran was majorly 
impaired in his overall functioning.  His immediate, short 
and long-term memory was significantly impaired.  This would 
rule him out for any type of gainful employment, therefore, 
he appeared unemployable.  The examiner also noted that the 
veteran has difficulty with carrying out day-to-day 
functions.  The examiner noted that the veteran's wife was 
his caretaker and was required to monitor the veteran as if 
he was a child.  A GAF score of 39 was assigned.

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  The veteran filed his initial claim of 
service connection for PTSD on June 13, 1993.  A June 1994 
rating decision granted service connection and assigned a 50 
percent disability rating effective June 13, 1993.  The 
veteran perfected an appeal as to the disability rating 
assigned.  In a February 2004 rating decision, the RO 
assigned a 70 percent disability rating effective June 13, 
1993, and a 100 percent disability rating effective July 27, 
1999.  Consequently, the issue before the Board is 
entitlement to a disability rating in excess of 70 percent 
for the period June 13, 1993 to July 27, 1999.

The Board also notes that upon submission of his original 
claim in June 1993, he was evaluated under 38 C.F.R. § 4.132, 
including Diagnostic Code 9411.  However, 38 C.F.R. § 4.132 
was redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130 which includes new rating criteria (Diagnostic Code 
9440) for psychiatric disorders.  The Court held in DeSousa 
v. Gober that the law "precludes an effective date earlier 
than the effective date of the liberalizing . . . 
regulation," but the Board must, nonetheless, still 
adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claims under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  Inasmuch as the veteran has been provided with both 
the old and the revised regulations, and the RO has rated the 
disability under both regulations, the Board may proceed in 
making a determination.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Under the "old" regulations, a disability evaluation of 70 
percent is indicative of severe industrial impairment such 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  

A 100 percent disability evaluation is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The psychoneurotic symptoms are so incapacitating 
as to border on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

Under the regulations in effect November 7, 1996, codified at 
38 C.F.R. § 4.130, Code 9411, a 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning.  A 
GAF of 51-60 denotes moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
GAF of 61-70 denotes some mild symptoms (e.g. depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

In the instant case, the Board finds that the symptoms of the 
veteran's PTSD during the time period covered by the appeal 
most nearly approximate a 100 percent disability evaluation 
under the "old" regulations.  In that regard, the evidence 
of record contains medical opinions to the effect that the 
veteran's PTSD is severe and renders him unemployable.  For 
example, as early as February 1994, the veteran was assigned 
a GAF score of 42 denoting serious symptoms to include social 
and occupational impairment.  In December 1995, the examiner 
opined that the veteran was considered unemployable due to 
his PTSD, and assigned a lower GAF score of 32 which again 
denoted serious symptoms related to PTSD.  On examination in 
June 1996, the examiner opined that the veteran was 
considered to be unemployable and would be unable to hold a 
meaningful job due to his anxiety, increased startle response 
and intrusive memories of the war.  The examiner assigned a 
GAF score of 32.  In March 2003, the examiner ruled out any 
gainful employment, and deemed the veteran unemployable.  
Specially, the examiner opined that the veteran was majorly 
impaired in his overall functioning, and that his wife had to 
attend to his needs.  A GAF score of 39 was assigned.  Under 
the criteria in effect through November 6, 1996, a 100 
percent disability rating is warranted when a demonstrable 
inability to obtain or retain employment is shown.  

In light of the specific findings of the examiner's as it 
relates to his unemployability and social functioning, and 
multiple GAF scores indicating severe impairment, the Board 
concludes that the criteria for a 100 percent disability 
rating has been met under the "old" criteria.  38 C.F.R. § 
4.132, Code 9411 (1996).  Moreover, it appears that the 
veteran has been demonstrably unable to obtain or retain 
employment during the entire period covered by the appeal.  
Therefore, the Board finds that a 100 percent rating for PTSD 
is warranted effective from June 13, 1993.  Fenderson.  


ORDER

Entitlement to service connection for headaches as residuals 
of a head injury is warranted.  Entitlement to an initial 100 
percent disability rating for PTSD is warranted.  To this 
extent, the appeal is granted. 

Entitlement to service connection for hypertension is not 
warranted.  To this extent, the appeal is denied. 


REMAND

In a February 2004 rating decision, entitlement to 
Dependents' Educational Assistance was granted effective July 
27, 1999.  In May 2004, a notice of disagreement was received 
at the RO expressing disagreement with the effective date 
assigned.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
the issue of entitlement to an earlier effective date for the 
grant of Dependents' Educational Assistance benefits.  38 
C.F.R. § 19.26.  Although the Board in the past would simply 
refer such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims has made 
it clear that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).

Accordingly, this case is REMANDED for the following actions:

With regard to the claim for an earlier 
effective date for the grant of 
Dependents' Educational Assistance 
Benefits, the RO should take 
appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the May 
2004 notice of disagreement, including 
issuance of an appropriate statement of 
the case so the veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


